Citation Nr: 0409217	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  01-03 641A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for mechanical low back syndrome.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to July 
1984.  

This matter arose as a result of a June 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied claims of 
entitlement to service connection for residuals of a heat 
stroke and to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO also granted a claim of entitlement to a compensable 
rating for mechanical low back pain by increasing the 
evaluation to 10 percent for that disability.  

The veteran appealed the RO's determination to the Board of 
Veterans' Appeals (Board).  In January 2002, the veteran and 
his spouse, sitting at the RO, gave sworn testimony at a 
videoconference hearing before the undersigned, sitting in 
Washington, D.C.  The testimony focused primarily on the 
service connection and increased rating issues.  A transcript 
of that hearing is of record.  

In June 2002, the Board granted a 20 percent rating for the 
service-connected mechanical low back pain.  The Board 
informed the veteran at that time that the Board was 
undertaking additional development of the service connection 
and TDIU issues, pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (effective Feb. 22, 2002), and that these claims 
would be the subject of a later Board decision.  In July 
2002, the RO issued a rating decision that reclassified the 
disorder as mechanical low back syndrome and assigned a 20 
percent evaluation for that disability, effective from 
September 28, 1999, the date of receipt of the veteran's 
reopened claim.  

In April 2002, the Board ordered further development in the 
veteran's case with respect to the service connection claim.  
Thereafter, his case was sent to the Board's Evidence 
Development Unit (EDU) to undertake the requested 
development.  Prior to May 1, 2003, the Board's regulations 
provided that if further evidence, clarification of the 
evidence, correction of a procedural defect, or any other 
action was essential for a proper appellate decision, a Board 
Member or panel of Members could direct Board personnel to 
undertake the action essential for a proper appellate 
decision.  See 38 C.F.R. § 19.9(a)(2) (effective Feb. 22, 
2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2) in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304 (effective Feb. 22, 2002), was inconsistent with
38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.  

In light of the Federal Circuit Court's decision and other 
policy considerations, VA determined that adjudicators in the 
Veterans Benefits Administration (VBA) would resume all 
development functions.  Aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a) (West 
2002), all evidence development would be conducted at the RO 
level.  Accordingly, the Board in a separate action in 
October 2003 remanded the service connection and TDIU issues 
to the RO to conduct the development initiated by the Board 
in April 2002.  

Meanwhile, the veteran filed a timely appeal of the Board's 
June 2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in July 2003, the 
Court granted the joint motion of the parties and vacated so 
much of the Board's decision that denied a rating in excess 
of 20 percent for low back syndrome.  The Court remanded the 
case to the Board for further proceedings consistent with the 
joint motion.  Copies of the Court's Order and the joint 
motion of the parties were placed in the claims file.  

Thereafter, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of the veteran's appeal.  In 
February 2004, the attorney-representative responded by 
submitting extensive evidence to the Board.  This evidence 
included private medical reports arguably pertinent to all 
three claims originally addressed by the RO in June 2002.  
The attorney-representative's submission has been associated 
with the claims file.  


REMAND

The joint motion concluded that VA had not satisfied the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  The joint 
motion states that although the Board conceded that the Act 
applied to the appeal, VA had not explained to the veteran 
his rights and responsibilities under the Act, especially the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  The joint 
motion noted the Court's holdings in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), and Charles v. Principi, 16 
Vet. App. 370, 374 (2002), regarding VA's obligation to 
notify a claimant of the information necessary to 
substantiate his claim and of what evidence, if any, would be 
provided by the claimant and what evidence, if any, VA would 
attempt to obtain on the claimant's behalf.  

Moreover, under an amendment to the rating schedule that 
became effective on September 26, 2003, a general rating 
formula was instituted for evaluating diseases and injuries 
of the spine, including lumbosacral strain under Diagnostic 
Code 5237 (formerly evaluated under Diagnostic Code 5295).  
See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5237).  The 
record shows that the veteran has not been provided with the 
new criteria for rating his service-connected mechanical low 
back syndrome and that his last VA examination for 
compensation purposes was in May 2000.  A VA examination is 
necessary to determine the extent of the veteran's service-
connected low back disorder and to provide more recent 
findings for rating purposes.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to the 
claim of entitlement to a rating in 
excess of 20 percent for mechanical low 
back syndrome.  The VCAA notice should 
indicate which portion of the information 
and evidence, if any, necessary to 
substantiate the claim should be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, supra.  The 
veteran should also be requested to 
furnish all evidence in his possession 
with respect to the foregoing claim.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the current severity of his service-
connected mechanical low back syndrome.  
All indicated studies should be 
performed, and all manifestations of 
current disability should be described in 
detail.  Any neurological involvement, 
including the peripheral nerve or nerves 
involved, resulting from the service-
connected mechanical low back syndrome 
should be identified and described.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  Following any further indicated 
development, the RO should review the 
record and adjudicate the issue of 
entitlement to a rating in excess of 20 
percent for mechanical low back syndrome 
de novo, based on a review of all 
pertinent evidence of record.  The RO 
should take into account the changes to 
the rating criteria for evaluating 
disabilities of the spine that became 
effective on September 26, 2003.  If the 
benefits sought on appeal are not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



